Exhibit 10.1

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “First Amendment”) is entered into as of
December 31, 2014, (the “Execution Date”) by and between NS WELLS ACQUISITION
LLC, a Delaware limited liability company (the “Landlord”), and KARYOPHARM
THERAPEUTICS INC., a Delaware corporation (the “Tenant”).

WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
dated as of March 27, 2014 (the “Lease”) for the lease of certain premises on
the second (2nd) floor of the building located at 85 Wells Avenue, Newton, MA
02459 (the “Building”), and commonly known as 75-95 Wells Avenue, containing
29,933 rentable square feet (the “Existing Premises”);

WHEREAS, the current Term of the Lease expires on November 30, 2021 (the
“Current Expiration Date”), and Landlord and Tenant desire to extend the Term of
the Lease;

WHEREAS, Tenant desires to lease an additional 16,234 rentable square feet of
office space on the third (3rd) floor of the Building, consisting of Suite 0330
containing 8,468 rentable square feet (“Expansion Premises A”) as shown on
Exhibit A-1 First Amendment attached hereto and incorporated herein and Suite
0320 containing 7,766 rentable square feet (“Expansion Premises B”)
(collectively, the “Expansion Premises”) as shown on Exhibit A-2, First
Amendment, attached hereto and incorporated herein; and

WHEREAS, Landlord and Tenant desire to amend the Lease to reflect (i) the
extension of the Term, (ii) the expansion of the Existing Premises to include
the Expansion Premises, and (iii) the modification of certain provisions of the
Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree that the Lease is hereby amended as
follows:

1. Term of Lease—Existing Premises. The Term of the Lease for the Existing
Premises is hereby extended for a period of time (the “Extension Term”)
commencing on December 1, 2021, and expiring on the date that is the last day of
the eighty-fourth (84th) calendar month following the Expansion Premises B Rent
Commencement Date, as said term is hereinafter defined, (the “Extended
Termination Date”). The Extended Termination Date shall be the same as the
Termination Date of the initial Term of the Lease for the entire Premises as
expanded pursuant to this First Amendment. All of the same terms and conditions
of the Lease shall remain in effect, except to the extent inconsistent with the
provisions of this First Amendment.

 

1



--------------------------------------------------------------------------------

A. Rent. The Base Rent for the Existing Premises shall remain unchanged through
November 30, 2021. Commencing on December 1, 2021, and expiring on the Extended
Termination Date, Tenant shall pay Base Rent and Additional Rent for the
Existing Premises as set forth below:

(i) Base Rent.

 

Extension Lease Year*

   Annual Base
Rent     Monthly
Base Rent      Per Rentable
Square Foot  

Extension Lease Year 1

   $ 942,889.50      $ 78,574.13       $ 31.50   

Extension Lease Year 2

   $ 957,856.00 **    $ 79,821.33       $ 32.00   

 

* Extension Lease Year 1 with respect to the Existing Premises shall commence on
December 1, 2021, and shall expire on the expiration date of Lease Year 7 for
Expansion Premises B; and Extension Lease Year 2 shall expire on the Extended
Termination Date.

** Annualized

(ii) Additional Rent. Tenant shall continue to pay Tax Excess and Expense
Excess, as set forth in Section 1 of Exhibit B of the Lease, for the Existing
Premises.

(iii) Electricity Charges. Tenant shall continue to pay electricity charges for
the Existing Premises as set forth in Section 7.02 of the Lease.

B. Condition of Existing Premises. Tenant is in possession of the Existing
Premises and accepts the same “as is”, without any obligation on the part of
Landlord to refurbish the Existing Premises, and without any representation by
Landlord to Tenant as to the condition of the Existing Premises or the Building.
Nothing herein contained shall in any way diminish or affect Landlord’s on-going
repair, maintenance and/or replacement obligations under Section 9.02 of the
Lease or Landlord’s service obligations under Section 7 of the Lease.

2. Demise and Term of Expansion Premises A—Suite 0330 (8,468 rsf).

A. Expansion Premises A. Landlord hereby demises and leases to Tenant, and
Tenant hereby hires and takes from Landlord, Expansion Premises A. Said demise
of Expansion Premises A shall be for a term commencing on the date Landlord
delivers Expansion Premises A to Tenant, in its as-is condition, broom-clean,
with all Building systems in good working order and free and clear of all
occupants (the “Expansion Premises A Commencement Date”), which date is
estimated to occur on January 1, 2015 (the “Estimated Expansion Premises A
Commencement Date”) and expiring on the Extended Termination Date. Landlord
shall use diligent efforts to deliver Expansion Premises A to Tenant on or
before the Estimated Expansion Premises A Commencement Date; however, the
failure of Landlord to deliver Expansion Premises A on or before the Estimated
Expansion Premises A Commencement Date shall in no way affect the validity of
the Lease, this First Amendment, or the obligations of Tenant hereunder, and
Tenant shall not have any claim against Landlord by reason thereof. The
“Expansion Premises A Rent Commencement Date” shall be the date that is sixty
(60) days

 

2



--------------------------------------------------------------------------------

after the earlier to occur of (i) the date that is sixty (60) days following the
Expansion Premises A Commencement Date or (ii) the date on which Tenant’s
personnel shall occupy all or any part of Expansion Premises A for the conduct
of its business. After the Expansion Premises A Commencement Date and the
Expansion Premises A Rent Commencement Date have occurred, the parties shall,
upon the written request of either party, execute an agreement confirming such
dates.

Except as set forth herein, said demise of Expansion Premises A shall be upon
all of the terms and conditions set forth in the Lease (as amended by this First
Amendment) applicable to the Existing Premises. Effective as of the Expansion
Premises A Commencement Date, (x) all references in the Lease to “Premises”
shall be deemed to mean the “Existing Premises” and “Expansion Premises A”,
collectively; (y) Tenant’s Pro Rata Share shall be increased to 15.90%; and
(z) the Premise shall then contain 38,401 rentable square feet.

B. Rent—Expansion Premises A. Commencing on the Expansion Premises A Rent
Commencement Date, Tenant shall pay Base Rent and Additional Rent for Expansion
Premises A as set forth below, subject to any applicable Expansion Premises Rent
Credit, as hereinafter defined:

(i) Base Rent.

 

Lease Year*

   Annual Base
Rent     Monthly
Base Rent      Per
Rentable
Square Foot  

Expansion Premises A Commencement Date – Day Prior to Expansion Premises A Rent
Commencement Date

   $ -0-      $ -0-       $ -0-   

Expansion Premises A Rent Commencement Date through end of Lease Year 1

   $ 241,338.00      $ 20,111.50       $ 28.50   

Lease Year 2

   $ 245,572.00      $ 20,464.33       $ 29.00   

Lease Year 3

   $ 249,806.00      $ 20,817.17       $ 29.50   

Lease Year 4

   $ 254,040.00      $ 21,170.00       $ 30.00   

Lease Year 5

   $ 258,274.00      $ 21,522.83       $ 30.50   

Lease Year 6

   $ 262,508.00      $ 21,875.67       $ 31.00   

Lease Year 7

   $ 266,742.00      $ 22,228.50       $ 31.50   

Beginning of Lease Year 8 through Extended Termination Date

   $ 270,976.00 **    $ 22,581.33       $ 32.00   

 

3



--------------------------------------------------------------------------------

* For purposes hereof, “Lease Year 1” with respect to Expansion Premises A shall
mean the period beginning on the Expansion Premises A Rent Commencement Date and
ending on the last day of Lease Year 1 with respect to Expansion Premises B, as
provided below, and each succeeding Lease Year shall begin on the day following
the last day of the prior Lease Year.

** Annualized

(ii) Additional Rent. Tenant shall pay Tax Excess and Expense Excess for
Expansion Premises A in accordance with the provisions of Exhibit B of the
Lease, except that from and after the Expansion Premises A Rent Commencement
Date:

(1) the Base Year for Taxes for Expansion Premises A shall be the fiscal year
2016 (i.e., July 1, 2015 through June 30, 2016); and

(2) the Base Year for Expenses Expansion Premises A shall be the calendar year
2015.

(iii) Electricity Charges. Tenant shall pay electricity charges for Expansion
Premises A in accordance with the provisions of Section 7.02 of the Lease.

3. Demise and Term of Expansion Premises B—Suite 0320 (7,766 rsf).

A. Expansion Premises B. Landlord hereby demises and leases to Tenant, and
Tenant hereby hires and takes from Landlord, Expansion Premises B. Said demise
of Expansion Premises B shall be for a term commencing on the date Landlord
delivers Expansion Premises B to Tenant, in its as-is condition, broom-clean,
with all Building systems in good working order and free and clear of all
occupants (the “Expansion Premises B Commencement Date”), which date is
estimated to occur on June 1, 2015 (the “Estimated Expansion Premises B
Commencement Date”) and expiring on the Extended Termination Date.

Tenant acknowledges that (i) Expansion Premises B are currently leased to a
tenant (the “Current Tenant”) whose lease expires on May 31, 2015. Landlord’s
failure to deliver possession of the Expansion Premises B by the Estimated
Expansion Premises B Commencement Date shall in no way affect the validity of
this First Amendment or the obligations of Tenant hereunder; Landlord shall not
be liable for a failure to deliver possession of Expansion Premises B or any
other space due to the holdover or unlawful possession of such space by the
Current Tenant; and Tenant shall not have any claim against Landlord by reason
thereof; provided, however, that Landlord shall use reasonable efforts to obtain
possession of the Expansion Premises B from the Current Tenant, and Tenant shall
accept possession of the Expansion Premises B when delivered by Landlord. The
“Expansion Premises B Rent

 

4



--------------------------------------------------------------------------------

Commencement Date” shall be the date that is sixty (60) days after the earlier
to occur of (i) the date that is sixty (60) days following the Expansion
Premises B Commencement Date or (ii) the date on which Tenant’s personnel shall
occupy all or any part of Expansion Premises B for the conduct of its business.
After the Expansion Premises B Commencement Date and the Expansion Premises B
Rent Commencement Date have occurred, the parties shall, upon the written
request of either party, execute an agreement confirming such dates as well as
the Extended Termination Date.

Except as set forth herein, said demise of Expansion Premises B shall be upon
all of the terms and conditions set forth in the Lease (as amended by this First
Amendment) applicable to the Existing Premises. Effective as of the Expansion
Premises B Commencement Date, (x) all references in the Lease to “Premises”
shall be deemed to mean the “Existing Premises”, “Expansion Premises A”, and
“Expansion Premises B”, collectively, (y) Tenant’s Pro Rata Share shall be
increased to 19.10%, and (z) the Premises shall then contain a total of 46,167
rentable square feet.

B. Rent—Expansion Premises B. Commencing on the Expansion Premises B Rent
Commencement Date, Tenant shall pay Base Rent and Additional Rent for Expansion
Premises B as set forth below, subject to any applicable Expansion Premises Rent
Credit, as hereinafter defined:

(i) Base Rent.

 

Lease Year*

   Annual Base
Rent     Monthly
Base Rent      Per
Rentable
Square Foot  

Expansion Premises B Commencement Date – Day Prior to Expansion Premises B Rent
Commencement Date

   $ -0-      $ -0-       $ -0-   

Expansion Premises B Rent Commencement Date through end of Lease Year 1

   $ 221,331.00 **    $ 18,444.25       $ 28.50   

Lease Year 2

   $ 225,214.00      $ 18,767.83       $ 29.00   

Lease Year 3

   $ 229,097.00      $ 19,091.42       $ 29.50   

Lease Year 4

   $ 232,980.00      $ 19,415.00       $ 30.00   

Lease Year 5

   $ 236,863.00      $ 19,738.58       $ 30.50   

Lease Year 6

   $ 240,746.00      $ 20,062.17       $ 31.00   

Lease Year 7

   $ 244,629.00      $ 20,385.75       $ 31.50   

Beginning of Lease Year 8 through Extended Termination Date

   $ 248,512.00 **    $ 20,709.33       $ 32.00   

 

5



--------------------------------------------------------------------------------

* For purposes hereof, “Lease Year 1” with respect to Expansion Premises B shall
mean the twelve-(12)-month period beginning on the Expansion Premises B Rent
Commencement Date (except that if the Expansion Premises B Rent Commencement
Date does not fall on the first day of a calendar month, then Lease Year 1 with
respect to Expansion Premises B shall begin on the Expansion Premises B Rent
Commencement Date and end on the last day of the month containing the first
anniversary of the Expansion Premises B Rent Commencement Date), and each
succeeding Lease Year shall begin on the day following the last day of the prior
Lease Year.

** Annualized

(ii) Additional Rent. Tenant shall pay Tax Excess and Expense Excess for
Expansion Premises B in accordance with the provisions of Exhibit B of the
Lease, except that from and after the Expansion Premises B Rent Commencement
Date:

(1) the Base Year for Taxes for Expansion Premises B shall be the fiscal year
2016 (i.e., July 1, 2015 through June 30, 2016); and

(2) the Base Year for Expenses for Expansion Premises B shall be the calendar
year 2015.

(iii) Electricity Charges. Tenant shall pay electricity charges for Expansion
Premises B in accordance with the provisions of Section 7.02 of the Lease.

4. Tenant Expansion Premises Work

A. Expansion Premises Work. Tenant shall have the right to perform alterations
and improvements in the Expansion Premises (the “Tenant’s Expansion Premises
Work”) from and after each of the applicable Expansion Premises Commencement
Dates. Tenant shall have access to Expansion Premises A from and after the
Execution Date for purposes of installing wiring and preparing for Tenant’s
Expansion Premises Work and occupancy, provided that such access shall be in
accordance with the terms and conditions of the Lease (other than the obligation
to pay Rent. Tenant shall have access to Expansion Premises B,

 

6



--------------------------------------------------------------------------------

for the foregoing purposes and subject to the foregoing conditions, from and
after the date that the existing tenant thereof vacates same and surrenders
possession thereof to Landlord. Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform any of Tenant’s Expansion
Premises Work unless and until Tenant has complied with all of the terms and
conditions of Section 9 of the Lease, including, without limitation, approval by
Landlord of the final plans for Tenant’s Expansion Premises Work and the
contractors to be retained by Tenant to perform Tenant’s Expansion Premises
Work. In the event of any conflict between Section 9 of the Lease and this First
Amendment, this First Amendment shall control. Landlord’s consent is solely for
the benefit of Landlord, and neither Tenant nor any third party shall have the
right to rely on Landlord’s consent, or its approval of Tenant’s plans, for any
purpose whatsoever. Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with law,
functionality of design of the Tenant’s Expansion Premises Work, the structural
integrity of the design, the configuration of the Expansion Premises and the
placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord’s approval of the contractors to
perform Tenant’s Expansion Premises Work shall not be unreasonably withheld,
conditioned, or delayed. The parties agree that Landlord’s approval of the
general contractor to perform Tenant’s Expansion Premises Work shall not be
considered to be unreasonably withheld if any such general contractor (i) does
not have trade references reasonably acceptable to Landlord, (ii) does not
maintain insurance as required pursuant to the terms of the Lease, (iii) does
not have the ability to be bonded for the work in an amount of no less than 125%
of the total estimated cost of Tenant’s Expansion Premises Work, (iv) does not
provide current financial statements reasonably acceptable to Landlord, or
(v) is not licensed as a contractor in the state/municipality in which the
Expansion Premises is located. Tenant acknowledges the foregoing is not intended
to be an exclusive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor.

B. Landlord’s Expansion Premises Contribution. Provided Tenant is not in
Default, Landlord agrees to contribute the sum of Five Hundred Sixty-Eight
Thousand One Hundred Ninety and 00/100 Dollars ($568,190.00) (i.e., up to $35.00
per rentable square foot of the Expansion Premises) (the “Allowance”) toward the
cost of performing Tenant’s Expansion Premises Work in preparation of Tenant’s
occupancy of the Expansion Premises. Tenant shall have the right to apply up to
Two Hundred Eighty-Four Thousand Ninety-Five and 50/100 Dollars ($284,095.00)
(i.e., fifty percent (50%) of the Allowance) to (i) the cost of furniture,
fixtures, and equipment for the Expansion Premises (the “FF&E Credit”) and/or
(ii) as a credit against Rent with respect to the Expansion Premises (the
“Expansion Premises Rent Credit”) provided that Tenant sends written notice of
such election to Landlord (“Tenant’s Rent Credit Notice”) on or before the date
that is fifteen (15) months after the Expansion B Premises Commencement Date.

Except as expressly set forth above, the Allowance may only be used for the hard
costs in connection with Tenant’s Expansion Premises Work. The Allowance, less a
10% retainage (which retainage shall be payable as part of the final draw),
shall be paid to Tenant in periodic disbursements within 30 days after receipt
of the following documentation: (i) an application for payment and sworn
statement of contractor substantially in the form of AIA Document G-702 covering
all work for which disbursement is to be made to a date specified therein;
(ii) a certification from an AIA architect substantially in the form of the
Architect’s

 

7



--------------------------------------------------------------------------------

Certificate for Payment which is located on AIA Document G702, Application and
Certificate of Payment; (iii) Contractor’s, subcontractor’s and material
supplier’s waivers of liens which shall cover all Tenant’s Expansion Premises
Work for which disbursement is being requested and all other statements and
forms required for compliance with the mechanics’ lien laws of the state in
which the Premises is located, together with all such invoices, contracts, or
other supporting data as Landlord or Landlord’s Mortgagee may reasonably
require; (iv) for the first disbursement request, a cost breakdown for each
trade or subcontractor performing Tenant’s Expansion Premises Work (v) for the
first disbursement request, plans and specifications for Tenant’s Expansion
Premises Work, together with a certificate from an AIA architect that such plans
and specifications comply in all material respects with all applicable laws
affecting the Premises and Tenant’s Expansion Premises Work; (vi) for the first
disbursement request, copies of all construction contracts for Tenant’s
Expansion Premises Work, and for any change orders since the last disbursement
request, copies of all change orders, if any; and (vii) a request to disburse
from Tenant containing an approval by Tenant of the work done and a good faith
estimate of the cost to complete Tenant’s Expansion Premises Work.

Upon completion of Tenant’s Expansion Premises Work, and prior to final
disbursement of the Allowance, Tenant shall furnish Landlord with: (1) general
contractor and architect’s completion affidavits, (2) full and final waivers of
lien, (3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of Tenant’s Expansion Premises Work, and (5) the
certification of Tenant and its architect that Tenant’s Expansion Premises Work
has been installed in a good and workmanlike manner in accordance with the
approved plans, and in accordance with applicable laws, codes and ordinances. In
no event shall Landlord be required to disburse the Allowance more than one time
per month. If the cost of Tenant’s Expansion Premises Work exceeds the
Allowance, Tenant shall be entitled to the Allowance in accordance with the
terms hereof, but each individual disbursement of the Allowance shall be
disbursed in the proportion that the Allowance bears to the total cost of
Tenant’s Expansion Premises Work, less the 10% retainage referenced above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
Default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such Default is cured. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with Tenant’s
Expansion Premises Work and/or Allowance.

Tenant agrees to accept the Expansion Premises in its “as-is” condition and
configuration, it being agree that Landlord shall not be required to perform any
work, or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Expansion Premises.

Any amount of the Landlord’s Contribution for which Tenant shall not have
submitted invoices and lien waivers or applied as an FF&E Credit or an Expansion
Premises Rent Credit, as said terms are hereinafter defined, by the date that is
fifteen (15) months after the Expansion Premises B Commencement Date, shall be
forfeited.

Landlord shall be entitled to deduct from the Allowance a construction
management fee for Landlord’s oversight of Tenant’s Expansion Premises Work in
an amount equal to 2% of the cost of the Tenant’s Expansion Premises Work.

 

8



--------------------------------------------------------------------------------

C. Landlord’s Plan Contribution. In addition to Landlord’s Contribution
Allowance, Landlord shall contribute up to One Thousand Six Hundred Twenty-Three
and 40/100 Dollars ($1,623.40) (i.e., $.10 per rentable square foot of the
Expansion Premises) (“Landlord’s Plans Contribution”) towards the cost of plans
prepared by Tenant’s architect for the performance of Tenant’s Expansion
Premises Work. Landlord shall, within thirty (30) days of receipt of paid
invoices from Tenant evidencing the payment of such cost, pay the Landlord’s
Plans Contribution to Tenant.

5. Extension Option. Notwithstanding that pursuant to this First Amendment,
Tenant is extending the Term of the Lease for the Existing Premises to be
coterminous with the Term of the Lease for the Expansion Premises, Tenant shall
retain the right to extend the Term of the Lease for the entire Premises then
demised to Tenant in accordance with the terms and conditions set forth in
Section 1 (Extension Option) of Exhibit F of the Lease, except that all
references therein to “Extension Term” shall be deemed to mean the “Second
Extension Term”; all references therein to “Termination Date” shall be deemed to
mean the “Extended Termination Date”; and all references therein to “initial
Term” shall be deemed to mean the “Extension Term”.

6. Right of First Offer.

A. Grant of Option; Conditions. Tenant shall have a one-time right of first
offer (the “Right of First Offer”) with respect to each of: (i) the 14,007
rentable square feet of office space, known as Suite 0120 and located on the
first (1st) floor of the Building (the “First Floor RFO Premises”), as shown on
Exhibit B, First Amendment, attached hereto and incorporated herein, and
(ii) the 13,694 rentable square feet of office space, known as Suite 0310 and
located on third (3rd) floor of the Building (the “Third Floor RFO Premises”),
as shown on Exhibit B-1, First Amendment, attached hereto and incorporated
herein (each of the First Floor RFO Premises and Third Floor RFO Premises, an
“Offering Space”). Tenant’s Right of First Offer shall be exercised as follows:
at any time after Landlord has determined that the existing tenant in the
applicable Offering Space will not extend or renew the term of its lease for the
applicable Offering Space (but prior to leasing such Offering Space to a party
other than the existing tenant or any party holding expansion rights to such
space as of the Execution Date as provided in Subsection E below), Landlord
shall advise Tenant (the “Advice”) of the terms under which Landlord is prepared
to lease the Offering Space to Tenant, including the Base Rent, Tenant’s
improvement allowance, if any, renewal term and all other terms. Tenant may
lease such Offering Space under such terms, by delivering written notice of
exercise to Landlord (the “Notice of Exercise”) within ten (10) Business Days
after the date of the Advice, except that Tenant shall have no such Right of
First Offer and Landlord need not provide Tenant with an Advice, if:

If Tenant does not accept the terms set forth in the Advice by delivering a
Notice of Exercise within such 10-day period, and, subject to the conditions
listed in paragraphs 1 through 6 immediately above, Landlord thereafter is
prepared to offer such space on new terms that have a net economic value that is
less than 90% of the net economic value of the terms set forth in the Advice,
Landlord agrees to offer such new terms to Tenant by delivering an updated
Advice to Tenant, in which event the foregoing provisions of this Section 6
shall govern as if the updated Advice were the original Advice delivered to
Tenant, including without limitation the requirement that Tenant shall exercise
such Right of First Offer, if at all, by delivering a Notice of Exercise within
ten (10) Business Days after the date of the updated Advice.

 

9



--------------------------------------------------------------------------------

1. a Default of Tenant beyond any applicable notice and cure exists at the time
that Landlord would otherwise deliver the Advice; or

2. no more than fifty (50) percent of the Premises, or any portion thereof, is
sublet (other than pursuant to a Permitted Transfer, as defined in Section 11 of
the Lease) at the time Landlord would otherwise deliver the Advice; or

3. the Lease has been assigned (other than pursuant to a Permitted Transfer, as
defined in Section 11 of the Lease) prior to the date Landlord would otherwise
deliver the Advice; or

4. Tenant is not occupying more than fifty (50) percent the Premises on the date
Landlord would otherwise deliver the Advice; or

5. less than two (2) years remain in the Term (provided, however, that if Tenant
still has the right to exercise its Extension Option set forth in Exhibit F of
the Lease, then Landlord shall nevertheless give the Advice and Tenant may elect
to exercise the Right of First Offer provided that, simultaneously with giving
the Notice of Exercise, Tenant gives Landlord an Initial Extension Notice under
Section 1.A(i) of Exhibit F of the Lease (and, in such event, the prohibition on
giving the Initial Extension Notice more than twelve (12) months before the end
of the Term shall be waived); provided, further, that (x) in such event, if
Landlord and Tenant fail to agree upon the Prevailing Market Rent as defined in
said Section 1.F of said Exhibit F, Landlord and Tenant shall submit the
determination of the Prevailing Market Rent to arbitration pursuant to the
provisions of Section 1.D of Exhibit F; and (y) notwithstanding the provisions
of said Section, the process of determining the Base Rent for the Extension Term
shall not commence until the date that is nine (9) months before the Extended
Termination Date and all deadlines in said Section 1 of Exhibit F shall be
adjusted accordingly.

6. As of the date hereof, the parties acknowledge that the Third Floor RFO
Premises is currently vacant. Notwithstanding anything to the contrary contained
herein, the Third Floor RFO Premises shall not be deemed available for lease to
Tenant until the Third Floor RFO Premises has been leased to a third party and
thereafter Landlord determines that such third party tenant of such Third Floor
RFO Premises will vacate such Third Floor RFO Premises.

B. Terms for Offering Space.

1. The term for the Offering Space shall commence upon the commencement date
stated in the Advice and expire on the Extended Termination Date, as the same
may be extended hereunder, and during such period, such Offering Space shall be
considered a part of the Premises, provided that all of the terms stated in the
Advice shall govern Tenant’s leasing of the Offering Space and only to the
extent that they do not conflict with the Advice, the terms and conditions of
this Lease shall apply to the Offering Space.

 

10



--------------------------------------------------------------------------------

2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice.

3. The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the Advice specifies any
work to be performed by Landlord in the Offering Space, in which case Landlord
shall perform such work in the Offering Space. If Landlord is delayed delivering
possession of the Offering Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, including summary process, and the commencement of the
term for the Offering Space and commencement of rent shall be postponed until
the date Landlord delivers possession of the Offering Space to Tenant free from
occupancy by any party.

C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to an Offering Space shall terminate on the earlier to occur of:
(i) Tenant’s failure to exercise its Right of First Offer within the
ten-(10)-Business-Day period provided in Section A above; and (ii) the date
Landlord would have provided Tenant an Advice if Tenant had not been in
violation of one or more of the conditions set forth in Section A above.

D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the applicable
Offering Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, Rentable Square Footage of the
Premises, Tenant’s Pro Rata Share, Parking Spaces, and other mutually agreeable
appropriate terms. A copy of the Offering Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Notice of Exercise
executed by Tenant, and, if the terms and conditions of the Offering Amendment
are reasonably acceptable to Tenant, then Tenant shall execute and return the
Offering Amendment to Landlord within fifteen (15) days thereafter, but an
otherwise valid exercise of the Right of First Offer shall be fully effective
whether or not the Offering Amendment is executed.

F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

7. Security Deposit. Reference is made to the fact that Landlord is presently
holding a Security Deposit in the form of an irrevocable Letter of Credit in
accordance with the provisions of Section 6 of the Lease. Landlord shall
continue to hold said Security Deposit through the Extended Termination Date, in
accordance with the provisions of said Section 6 of the Lease as security for
Tenant’s obligations under the Lease.

8. Parking. With respect to the Existing Premises, Tenant currently has the
right to use ninety-six (96) parking spaces in accordance with the provisions of
Section 28 of the Lease. Effective as of the Expansion Premises A Commencement
Date and the Expansion Premises B

 

11



--------------------------------------------------------------------------------

Commencement Date, respectively, Tenant shall be entitled to use twenty-seven
(27) additional parking spaces with respect to Expansion Premises A and
twenty-five (25) additional parking spaces with respect to Expansion Premises B,
thereby increasing the total number of parking spaces available to Tenant to one
hundred forty-eight (148) spaces (at the parking ratio of 3.2 parking spaces per
1,000 rentable square feet of Premises).

9. Inapplicable Lease Provisions. Section 1.07 (Improvement Allowance(s)), the
first paragraph of Section 3 (Possession) and Exhibit C (Work Letter) of the
Lease shall have no applicability with respect to the Expansion Premises and
this First Amendment.

10. Limitations on Landlord’s Liability. Tenant shall not assert nor seek to
enforce any claim for breach of the Lease against any of Landlord’s assets other
than Landlord’s interest in the Building, and Tenant agrees to look solely to
such interest for the satisfaction of any liability or claim against Landlord
under the Lease, it being specifically agreed that in no event whatsoever shall
Landlord ever be personally liable for any such liability. In addition, Tenant
and Landlord agree that no trustee, officer, director, general or limited
partner, member, shareholder, beneficiary, employee or agent of Landlord or
Tenant (including any person or entity from time to time engaged to supervise
and/or manage the operation of Landlord or Tenant) shall be held to any
liability, jointly or severally, for any debt, claim, demand, judgment, decree,
liability or obligation of any kind (in tort, contract or otherwise) of, against
or with respect to Landlord or Tenant, or arising out of any action taken or
omitted for or on behalf of Landlord or Tenant.

11. Miscellaneous.

A. This First Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this First Amendment.

B. Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C. In the case of any inconsistency between the provisions of the Lease and this
First Amendment, the provisions of this First Amendment shall govern and
control.

D. Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this First Amendment until Landlord has executed
and delivered the same to Tenant.

E. The capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this First Amendment.

 

12



--------------------------------------------------------------------------------

F. Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment, other than Jones Lang LaSalle and
Transwestern RBJ (collectively, the “Broker”). Tenant agrees to indemnify and
hold Landlord, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any brokers claiming to have represented
Tenant in connection with this First Amendment, other than Broker. Landlord
hereby represents to Tenant that Landlord has dealt with no broker in connection
with this First Amendment, other than Broker. Landlord agrees to indemnify and
hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents (collectively, the “Tenant Related Parties”) harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this First Amendment, including the Broker. Landlord agrees to
pay any commission due to Broker by reason of this First Amendment.

G. Each signatory of this First Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

H. This First Amendment may be executed in any number of counterparts, and when
each party has signed and delivered at least one such counterpart, each
counterpart shall be considered an original, and when taken together with other
signed counterparts, shall constitute one agreement, which shall be binding upon
and effective as to all parties. Facsimile and scanned signature shall be deemed
originals for all purposes.

 

13



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.

 

LANDLORD:

NS WELLS ACQUISITION LLC,

a Delaware limited liability company

By:  

Normandy 128 Acquisitions LLC,

its sole member

By:  

/s/ Joseph Adamo

  Name:  

Joseph Adamo

  Title:  

Vice President

TENANT:

KARYOPHARM THERAPEUTICS INC.

a Delaware corporation

By:  

/s/ Justin Renz

  Name:  

Justin Renz

  Title:  

EVP, CFO & Treasurer

 

14



--------------------------------------------------------------------------------

EXHIBIT A-1, FIRST AMENDMENT

PLAN OF EXPANSION PREMISES A

 

LOGO [g845399ex99_3pg015.jpg]

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2, FIRST AMENDMENT

PLAN OF EXPANSION PREMISES

 

LOGO [g845399ex99_3pg016.jpg]

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B, FIRST AMENDMENT

FIRST FLOOR RFO PREMISES

 

LOGO [g845399ex99_3pg017.jpg]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT B-1, FIRST AMENDMENT

THIRD FLOOR RFO PREMISES

 

LOGO [g845399ex99_3pg018.jpg]

 

Exhibit B-1